Conviction is for the possession of a still for the manufacture of intoxicating liquor, punishment being confinement in the penitentiary for one year.
The record is before this court without a statement of facts.
An application for continuance was overruled but if exception was reserved to the action of the court it is not brought forward by bill of exception.
We observe that appellant is adjudged to be guilty of the offense of "possession of a still". The sentence is similarly worded. There is no such offense as the mere possession of a still. Appellant was indicted and tried for the possession of a still for the manufacture of intoxicating liquor. The judgment and sentence will be reformed to conform to the indictment and the charge of the court, and appellant is adjudged guilty of the possession of a still for the manufacture of intoxicating liquor.
As thus reformed, the judgment is affirmed.
Affirmed.